Citation Nr: 1730077	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-16 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) benefits.


WITNESSES AT HEARING ON APPEAL

The appellant and T.C.


ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The appellant had military service from September 1995 to April 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 administrative decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO determined that the appellant was not eligible for VA benefits (exclusive of health care under Chapter 17, Title 38, United States Code) due to the character of her discharge from military service.

In a July 2014 statement, the appellant requested a Board hearing before a Veterans Law Judge.  She withdrew her Board hearing request in June 2017 (see the appellant's response to a hearing notification letter received by VA in June 2017).

In April 2015, the Board explained that the RO had initially determined that the character of the appellant's discharge from service constituted a bar to VA benefits by way of an August 1996 administrative decision.  The appellant was notified of the August 1996 decision, she did not appeal the decision, and new and material evidence was not received during the one year appeal period following the notice of the decision.  Hence, the Board re-characterized the issue on appeal as whether new and material evidence had been received to reopen the issue of whether the appellant's character of discharge from service is a bar to VA benefits.  The Board remanded this matter for further development.

The appellant testified before a Decision Review Officer (DRO) at a July 2016 hearing at the RO.  A transcript of the hearing is associated with her file.

Following the Board's April 2015 remand, service personnel records were received by VA and associated with the appellant's claims file.  These records contain information which is pertinent to the matter of whether the character of the appellant's discharge from service constitutes a bar to VA benefits.  If VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156 (c)(1) (2016).  As relevant service personnel records have been added to the record since the August 1996 administrative decision, the Board will adjudicate the matter on appeal on a de novo basis.  Accordingly, the issue on appeal has again been re-characterized as set forth on the title page.

As a final preliminary matter, the appellant was previously represented by attorney Andrew R. Rutz, as indicated by a completed "Appointment of Individual as Claimant's Representative" form (VA Form 21-22a) dated in June 2012.  In September 2016, prior to re-certification of the appeal to the Board, the attorney's representation was revoked.  The appellant has not submitted any form (VA Form 21-22 or Form 21-22a) appointing any other organization or individual as her representative.  Hence, the appellant is now unrepresented.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For VA purposes, a veteran is a person discharged or released from active service under conditions other than dishonorable.  38 U.S.C.A. § 101 (2) (West 2014); 38 C.F.R. § 3.1 (d) (2016).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  See 38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.12 (2016).

As applicable in this case, a discharge or release from service because of willful and persistent misconduct is considered to have been issued under dishonorable conditions.  This does not include discharge because of a minor offense if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12 (d).  Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1 (n).

In the present case, service personnel records reflect that urinalysis testing conducted at the time of the appellant's entry into service was positive for marijuana (tetrahydrocannabinol (THC)).  The appellant received a waiver of pre-service drug abuse and was permitted to remain on active duty, but additional urinalysis testing conducted during service revealed continued marijuana use.  In March 1996, she was found to be in violation of Uniform Code of Military Justice (UCMJ), Article 112a for marijuana use, her rank was reduced, she forfeited pay, and she was restricted to a certain area.  In addition to her drug use, the appellant was counseled on various occasions during service because of unsatisfactory performance and disregard for Marine Corps regulations, including unauthorized tardiness/absences, sleeping in class, poor and disrespectful attitude, and having unauthorized visitors in her barracks.  As a result, it was found that the appellant had no potential for further service and she was discharged in April 1996 under other than honorable conditions due to misconduct (drug abuse).

During the July 2016 DRO hearing, the appellant stated that she was raped in service and that her behavioral problems in service were a result of the rape.  Service treatment records reflect that she underwent a psychiatric evaluation in December 1995 due to disciplinary/administrative problems and that she did not meet the criteria for any mental health problem at that time.  In March 1996, however, she was evaluated due to suicidal ideation and was diagnosed as having an occupational problem and personality disorder.  Also, post-service treatment records dated as early as May 1999 indicate that she received treatment for psychiatric problems, including psychosis.

If a service member was insane at the time she committed the acts leading to her discharge, the character of discharge will not be a bar to VA benefits.  38 C.F.R. § 3.12 (b).  As defined by VA, an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from her normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education she belongs as to lack the adaptability to make further adjustment to the social customs of the community in which she resides.  38 C.F.R. § 3.354 (a) (2016).  A diagnosis of insanity requires competent medical evidence of that condition.  See Zang v. Brown, 8 Vet. App. 246, 254-55 (1995).  

In light of the appellant's conduct in service, her statement that she was raped in service, the clinical evidence of suicidal ideation during service, and the post-service clinical evidence of psychiatric problems (including psychosis) several years following her separation from service, the Board finds that a remand is necessary to obtain a medical opinion as to whether the appellant was insane, as defined by VA, at the time she committed misconduct in service.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Where the question at issue involves the character of a claimant's discharge, VCAA notice must inform the claimant of the evidence needed to establish veteran status.  Dennis v. Nicholson, 21 Vet. App. 18   (2007).  In the present case, the appellant has not been provided a specific notice letter pertaining to the evidence needed to establish veteran status, to include the provisions pertaining to character of discharge under 38 C.F.R. § 3.12 and the VA definition of insanity under 38 C.F.R. § 3.354.  Inasmuch as the appeal is being remanded for other reasons, there is an opportunity to provide such notice.

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a VCAA notice letter that provides her with notice as to the information and evidence that is required to establish veteran status.  Such notice should include, but not be limited to, the provisions of 38 C.F.R. § 3.12 and the definition of insanity in 38 C.F.R. § 3.354.  A copy of this letter must be included in the file.

2.  After the appellant has been given an adequate opportunity to identify and submit any additional relevant evidence, all relevant electronic records (including a copy of this remand along with any records obtained pursuant to this remand) should be referred to a VA mental health professional with appropriate expertise (i.e., a psychiatrist or psychologist) to review and provide an opinion as to whether the appellant was insane, as defined by VA, at the time she committed the misconduct in service that caused her to be discharged under other than honorable conditions.

The opinion provider should answer the following question:

Is it at least as likely as not (50 percent probability or more) that the appellant was insane (as specifically defined in 38 C.F.R. § 3.354) at the time she committed the misconduct in service that caused her to be discharged under other than honorable conditions?

For purposes of the above opinion, the opinion provider is advised that VA's definition of an "insane" person is "one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted on such basic condition, exhibits, due to disease, a more or less prolonged deviation from her normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education she belongs as to lack the adaptability to make further adjustment to the social customs of the community in which she resides."

In formulating the above opinion, the opinion provider should acknowledge and comment on the appellant's misconduct as documented in her service personnel records, her psychiatric evaluation in service in March 1996 due to suicidal ideation, and her reports of being raped in service.    

The opinion provider must provide reasons for each opinion given.

The opinion provider is advised that the appellant is competent to report her symptoms and history, and such statements by the appellant must be specifically acknowledged and considered in formulating any opinions.
 
3.  If the benefit sought on appeal remains denied, the AOJ should issue an appropriate supplemental statement of the case that considers all additional relevant evidence received since a January 2017 supplemental statement of the case.  After the appellant is given an opportunity to respond, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




